          Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 1 of 30



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DE’KELVIN RAFAEL MARTIN,                )
                                        )
     Plaintiff,                         )
                                        )
v.                                      )           Civil Action No. ________
                                        )
GREGORY DOZIER, Commissioner,           )
     Georgia Department of Corrections, )
                                        )
BENJAMIN FORD, Warden,                  )
     Georgia Diagnostic and             )
     Classification Prison,             )
                                        )
     Defendants.                        )
___________________________________ )

                                  COMPLAINT

      Defendants plan to execute Plaintiff De’Kelvin Rafael Martin pursuant to a

lethal injection protocol that lacks adequate safeguards to ensure proper

administration of the drugs. The clear and demonstrable problems with past

executions demonstrate that a significant likelihood of maladministration poses a

substantial and unacceptable risk that Mr. Martin will suffer an excruciating death.

      Defendants’ protocol 1 calls for the intravenous injection of five (5) grams of

pentobarbital, a method that, if implemented properly, would result in a


      1
        See Georgia Department of Corrections, Georgia Diagnostic and
Classification Prison Lethal Injection Procedures (Ex. 1).
          Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 2 of 30



constitutionally compliant execution. As Defendants’ own records establish, 2

however, the executions conducted pursuant to this protocol have resulted in

wildly disparate times of death, a phenomenon that can only be explained by

systematic maladministration and error. Autopsies of the prisoners executed

subject to this protocol establish the risk of harm that Defendants’

maladministration creates: Mr. Martin will experience fulminant pulmonary

edema, the extreme accumulation of fluid in the lungs—characteristic of a death

resulting from a Sarin gas attack or drowning—and will suffer excruciating pain as

he dies. Defendants’ protocol, which lacks adequate safeguards to ensure proper

administration and is arbitrarily and inconsistently applied, presents a substantial

risk of torturous suffering and violates Mr. Martin’s rights under the Eighth and

Fourteenth Amendments to the United States Constitution.

      These failures are a feature, not a bug. Defendants have a long and sordid

history of malfeasance and incompetence when implementing their executions by

lethal injection. In 2011, the Drug Enforcement Administration seized

Defendants’ stockpile of lethal injection drugs after discovering that they had

circumvented federal law governing the importation of controlled substances by

purchasing “misbranded and unapproved” sodium thiopental “prepared in an



      2
          See Executions Under Defendants’ Current Lethal Injection Protocol (Ex.
2).
                                          2
          Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 3 of 30



unregistered establishment” directly from Dream Pharma, Inc., a pharmaceutical

distributor operating out of the back office of a storefront driving school in

London, England. Cook v. Food & Drug Admin., 733 F.3d 1, 12 (D.C. Cir. 2013).3

After changing their protocol to feature pentobarbital, Defendants executed Roy

Blankenship who, “[a]s the injection began . . . jerked his head toward his left arm

and made a startled face while blinking rapidly. . . . [,] lurched to his right arm,

lunging with his mouth agape twice . . . . his chin smack[ing] as he mouthed words

that were inaudible to observers . . . . His eyes never closed.”4 In 2012, Defendants

changed from a three-drug to a one-drug protocol on the eve of an execution

because one of the drugs they needed had expired two weeks earlier, well before

the execution order was entered.5 In 2013, Defendants scheduled two executions


      3
        See also Bill Rankin et al., DEA seizes Georgia’s supply of lethal injection
drug, ATLANTA JOURNAL-CONSTITUTION (March 16, 2011), available at
http://www.ajc.com/news/news/local/dea-seizes-georgias-supply-of-lethal-
injection-dru/nQrdf/ (last visited Oct. 1, 2018).
      4
       Greg Bluestein, Ga. Executes inmate convicted of Savannah slaying,
ATLANTA JOURNAL-CONSTITUTION (June 23, 2011); see also Eddie
Ledbetter, Making a date with death, STATESBORO HERALD (June 25, 2011)
(“Blankenship was apparently much more aware of his surroundings at a time
when he shouldn’t have been”). Plaintiff notes that as the failures detailed in this
complaint could be attributed to problems with Defendants’ equipment and
personnel, Mr. Blankenship’s botched execution constitutes evidence of such a
problem.
      5
        State changes lethal injection protocol, reschedules execution, ATLANTA
JOURNAL-CONSTITUTION (July 17, 2012), available at:
http://www.ajc.com/news/news/local/state-changes-lethal-injection-protocol-
                                          3
           Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 4 of 30



just two-days apart because they mistakenly believed that their drugs were set to

expire.6

      Following these heavily-scrutinized irregularities and missteps, the Georgia

Legislature adopted a lethal injection secrecy act, O.C.G.A. § 42-5-36(d), which

classifies all “identifying information” about a “person or entity who participates in

or administers the execution of a death sentence . . . [or] that manufactures,

supplies, compounds, or prescribes the drugs, medical supplies, or medical

equipment” used in an execution as a “confidential state secret” not subject to

disclosure through Georgia’s Open Records Act or “judicial process.” O.C.G.A. §

42-5-36(d) (emphasis added). The purpose of this legislation—which went into

effect on July 1, 2013—was to shield Defendants and their pharmacies, doctors,

and personnel from all scrutiny and oversight, judicial or otherwise.




reschedule/nQXJc/ (last visited Oct. 1, 2018); Rhonda Cook, Expired drugs led to
cancellation of execution by lethal injection, ATLANTA JOURNAL-
CONSTITUTION (Aug. 2, 2012), available at:
http://www.ajc.com/news/news/local/expired-drugs-led-to-cancellation-of-
execution-by-/nQXhn/ (last visited Oct. 1, 2018).
      6
        Defendants believed their supply of pentobarbital expired on March 1,
2013; it actually expired on March 31. Ed Pilkington, Georgia rushes through
executions before lethal injection drugs expire, THE GUARDIAN (February 21,
2013) (“Georgia confirmed to the Guardian that its entire supply of pentobarbital
expires on 1 March”), available at:
http://www.guardian.co.uk/world/2013/feb/21/georgia-executions-lethal-injection-
drug-pentobarbital (last visited Oct. 1, 2018).
                                           4
          Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 5 of 30



      Defendants’ troubles persisted. On March 2, 2015, they were forced to

cancel that night’s scheduled execution of Kelly Gissendaner after discovering that

both batches of their lethal injection drugs were “cloudy” and not “appropriate for

medical use.” Defendants claimed that the drugs had congealed because they had

been stored at too cold of a temperature, although the testing that they

subsequently conducted belied that conclusion. Gissendaner v. Bryson

(Gissendaner II), Case No. 1:15-cv-00689 (Doc. No. 17). Most recently, on May

4, 2018, Robert Earl Butts, after being injected with compounded pentobarbital,

groaned that the drugs “burn[ed].” 7

      Despite the evidence detailed above, Defendants’ longstanding failure to

consistently and properly implement their lethal injection protocol has heretofore

evaded judicial review. Prior litigation, arising under the shadow of pending

execution dates, has been rushed, and discovery has been, necessarily, limited. Mr.

Martin, however, is not under the threat of imminent execution. This is no

eleventh-hour tactic to delay the inevitable. Rather, Mr. Martin has identified

significant and weighty issues—whether Defendants’ current lethal injection

protocol and their persistent maladministration of such protocol violates the Eighth


      7
        Rhonda Cook, Robert Butts executed for 1996 murder. Final words: ‘It
burns, man’, ATLANTA JOURNAL-CONSTITUTION (May 4, 2018) (available at
https://www.ajc.com/news/crime--law/georgia-supreme-court-rejects-stay-
execution-for-robert-earl-butts/dip94hP3OKhskZ32Dw6Q5M/ (last visited Oct. 1,
2018).
                                        5
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 6 of 30



and Fourteenth Amendments—deserving of a full hearing on the merits without the

constraints of an impending execution.

      In Baze v. Rees, the United States Supreme Court made clear that “the risk

of pain from maladministration of a concededly humane lethal injection protocol”

could “constitute cruel and unusual punishment.” 553 U.S. 35, 41 (2008). The

Court held, however, that an “isolated mishap” or the allegation that “the

protocol’s terms might not be properly followed” would not “give rise to an Eighth

Amendment violation.” Id. at 41, 50. Mr. Martin alleges neither an isolated

mishap, nor that Defendants’ protocol might not be followed. Rather, Defendants

have consistently and repeatedly deviated from their protocol. Defendants’ failure

to ensure the continuous delivery of potent, effective pentobarbital presents a

substantial risk that Mr. Martin’s execution will result in excruciating suffering and

serious harm.

                                 JURISDICTION

      1.     Jurisdiction over this matter arises under 42 U.S.C. § 1983, 28 U.S.C.

§ 1331, 28 U.S.C. § 1343, 28 U.S.C. § 2201, and 28 U.S.C. § 2202.

                                      VENUE

      2.     Venue is appropriate in the Northern District of Georgia under 28

U.S.C § 1391(b) because at least one of the Defendants resides in this district.




                                          6
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 7 of 30



                                  THE PARTIES

      3.     Plaintiff De’Kelvin Rafael Martin is a United States citizen and

resident of the State of Georgia. He is a death-sentenced prisoner currently being

held in the custody of Defendants at the Georgia Diagnostic and Classification

Prison in Jackson, Georgia.

      4.     Defendant Gregory Dozier is the commissioner of the Georgia

Department of Corrections, which is headquartered in Atlanta, Georgia. As

commissioner, Defendant Dozier is responsible for the supervision of operations at

the Georgia Department of Corrections. He has a duty to ensure that executions

are carried out in compliance with the Eighth and Fourteenth Amendments and

departmental procedure. Defendant Dozier is sued in his official capacity as

commissioner of the Georgia Department of Corrections.

      5.     Defendant Benjamin Ford is the warden of the Georgia Diagnostic

and Classification Prison in Jackson, Georgia. As warden, Defendant Ford is

responsible for the day-to-day operations of the prison. He also has a duty to

ensure that executions are carried out in compliance with the Eighth and

Fourteenth Amendments and departmental procedure. Defendant Ford is sued in

his official capacity as warden of the prison.

      6.     All Defendants are being sued in their official capacities. The

Defendants are United States citizens and residents of the State of Georgia.

                                          7
          Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 8 of 30



                            PROCEDURAL HISTORY

      7.      Mr. Martin was convicted and sentenced to death by the Superior

Court of Fulton County in 2009. The Georgia Supreme Court affirmed Mr.

Martin’s convictions and sentence of death on November 2, 2015. Martin v. State,

298 Ga. 259, 779 S.E.2d 342 (2015).

      8.      Mr. Martin subsequently filed a petition for certiorari review in the

Supreme Court of the United States. Mr. Martin’s state review became complete

on October 3, 2016, when the Supreme Court denied his petition for certiorari on

direct appeal. Martin v. Georgia, 137 S. Ct. 62 (October 3, 2016). 8

                      SUMMARY OF RELEVANT FACTS

      9.      The Georgia Code prescribes that “[a]ll persons who have been

convicted of a capital offense and have had imposed upon them a sentence of death

shall suffer such punishment by lethal injection.” O.C.G.A. § 17-10-38(a).

Georgia law anticipates and authorizes no alternative method of execution.




      8
         Plaintiff does not believe that exhaustion is necessary under the Prison
Litigation Reform Act (“PLRA”), 42 U.S.C. 1997e, because this lawsuit does not
challenge prison conditions and because there are no administrative remedies
available that could provide redress for the challenged violations of his constitutional
rights. In the past, moreover, Defendants have rejected grievances concerning the
state’s method of execution from prisoners who have not yet received a death
warrant. Plaintiff has nevertheless attempted to exhaust remedies by filing an
informal grievance on September 28, 2018.
                                           8
           Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 9 of 30



      10.      The Georgia Code defines “[l]ethal injection” as “the continuous

intravenous injection of a substance or substances sufficient to cause death into the

body of the person sentenced to death until such person is dead.” Id.

      11.      Georgia’s current lethal injection protocol calls for a lethal injection

of two syringes containing a total of five (5) grams of compounded pentobarbital

(2.5 grams per syringe). See Ex. 1 at 5.

      12.      Georgia has executed nineteen (19) persons with compounded

pentobarbital under this protocol. 9 The executions of these prisoners ranged in

duration from eight (8) to twenty-seven (27) minutes. See Ex. 2. 10

      13.      The autopsies of fifteen (15) of those individuals reveal that each

suffered a significant degree of fluid congestion in their lungs, while at least seven


      9
        The following prisoners were executed with compounded pentobarbital:
Marcus A. Wellons (June 17, 2014); Robert Wayne Holsey (December 9, 2014);
Andrew Howard Brannan (January 13, 2015); Warren Lee Hill, Jr., (January 27,
2015); Kelly Renee Gissendaner (September 30, 2015); Marcus Ray Johnson
(November 19, 2015); Brian Keith Terrell (December 9, 2015); Brandon Astor
Jones (February 3, 2016); Travis Clinton Hittson (February 17, 2016); Joshua
Daniel Bishop (March 31, 2016); Kenneth Earl Fults (April 12, 2016); Daniel
Antony Lucas (April 27, 2016); John Wayne Connor (July 15, 2016); Gregory
Paul Lawler (October 19, 2016); Steven Frederick Spears (November 16, 2016);
William Cary Sallie (December 6, 2016); J.W. Ledford (May 16, 2017); Carlton
Michael Gary (March 15, 2018); and Robert Earl Butts (May 4, 2018). Andrew
Allen Cook (February 21, 2013) was executed pursuant to the current protocol but
with five (5) grams of FDA-approved pentobarbital (Nembutal).
      10
          The duration of an execution has been calculated from the initial injection
of the first syringe until the prisoner is pronounced dead.

                                            9
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 10 of 30



(7) experienced fulminant pulmonary edema. 11 Declaration of Mark A. Edgar,

M.D. (“Edgar Decl.”) (Ex. 3) at ¶¶ 4-5; Autopsies of Executed Georgia Prisoners

(Ex. 4).12 This experience would be extremely terrifying and torturous for any

prisoner who was not fully anesthetized because he had not received the full,

continuous dose of pentobarbital required by Georgia law.

                               CAUSE OF ACTION
 I.   Defendants’ Current Lethal Injection Protocol, as Written and as
      Administered, Creates a Substantial Risk That Mr. Martin Will
      Experience Severe Pain and Suffering, in Violation of The Eighth
      Amendment to the United States Constitution.

      14.    The Eighth Amendment’s prohibition against cruel and unusual

punishment forbids methods of execution “when they involve torture or a lingering

death.” U.S. Const. Amend. VIII; in re Kemmler, 136 U.S. 436, 447 (1890)

(emphasis added). The Eighth Amendment likewise prohibits those punishments

that present “a substantial risk of significant harm.” Glossip v. Gross, 135 S. Ct.

2726, 2737 (2015); Baze, 553 U.S. at 50-52. Where an Eighth Amendment cruel-



      11
         Dr. Edgar has been able to review the autopsies of all but five of the most
recent executions: Mr. Lawler, Mr. Spears, Mr. Sallie, Mr. Ledford, and Mr. Gary.
      12
        Fourteen of these reports were excerpted from records admitted into
evidence during a hearing in the matter of State v. Bell, Superior Court of Gwinnett
County, Case. No. 13B05156-7, on January 9, 2017. The autopsy of Robert Earl
Butts was obtained pursuant to a next-of-kin release. Plaintiff intends to obtain the
remaining autopsies through discovery in this proceeding.

                                         10
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 11 of 30



and-unusual-punishment claim alleges the risk of future harm, “the conditions

presenting the risk must be ‘sure or very likely to cause serious illness and needless

suffering,’ and give rise to ‘sufficiently imminent dangers.’” Baze, 553 U.S. at 50

(quoting Helling v. McKinney, 509 U.S. 25, 33, 34–35 (1993)); see also Glossip,

135 S. Ct. at 2737. In the lethal injection context, this standard requires an inmate

to show “an ‘objectively intolerable risk of harm’ that prevents prison officials

from pleading that they were ‘subjectively blameless for purposes of the Eighth

Amendment.’” Baze, 553 U.S. at 50 (quoting Farmer v. Brennan, 511 U.S. 825,

842, 846, and n. 9 (1994)); see also Glossip, 135 S. Ct. at 2737.

      15.    The controlling opinion in Baze also stated that prisoners “cannot

successfully challenge a State’s method of execution merely by showing a slightly

or marginally safer alternative.” Baze, 553 U.S. at 51. Instead, prisoners must

identify an alternative that is “feasible, readily implemented, and in fact

significantly reduce[s] a substantial risk of severe pain.” Id. at 52.

      16.    Mr. Martin can make each of these showings.

   A. Defendants’ Persistent Maladministration of Pentobarbital Creates a
      Substantial Risk that Their Attempt to Execute Mr. Martin is Sure or
      Very Likely to Result in the Experience of Severe Pain and Suffering.

      17.    Defendants’ current protocol calls for a lethal injection of five (5)

grams of pentobarbital. This is “an extraordinarily high dose of pentobarbital.”

Declaration of David Waisel, M.D. (“Waisel Decl.”) (Ex. 5) at ¶ 6. Intravenous

                                          11
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 12 of 30



drugs such as pentobarbital “have a remarkably consistent drug-specific onset that

rarely varies more than thirty seconds upon reaching a functioning intravenous

circulation.” Id. at ¶ 3. The “administration of 5 grams of pentobarbital should be

more than sufficient to overcome any physiological differences—age, weight, rare

genetic variations —that might diminish the efficacy of pentobarbital in a

particular person.” Id. at ¶ 4. Accordingly, as Defendants’ Protocol “is highly

prescriptive, and . . . death is caused by a bolus dose of a single drug

(pentobarbital), the time from the initiation of the execution to the death of the

prisoner should be fairly consistent.” Id. at ¶ 3.

      18.    The “continuous intravenous injection” of five (5) grams of potent and

effective pentobarbital is “sufficient to cause death” in a manner that comports

with the Constitution. O.C.G.A. § 17-10-38(a). In fact, when properly

administered in such a high-dose, pentobarbital will result in loss of consciousness,

followed by a surgical plane of anesthesia, and then death within a matter of

minutes.

      19.    Defendants’ Protocol, however, is not delivering such a dose, as

evinced by their own records. Defendants’ execution logs document “a

surprisingly wide range of times to effectuate death”— from eight (8) to twenty-

seven (27) minutes—“that are inconsistent with the application of this uniform

protocol.” Waisel Decl. at ¶ 4. “[I]t is physiologically and pharmacologically

                                          12
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 13 of 30



impossible for this dose of pentobarbital to effectuate the extent of variation in

time to death seen here, unless the full five grams of fully-potent pentobarbital is

not being delivered completely and consistently in a reliable, reproducible

manner.” Id. at ¶ 6.

      20.    “The variation in the duration of these executions can only be

explained by the State’s failure to reliably deliver the full five grams of fully-

potent pentobarbital to the inmate’s intravenous circulation.” Id. Thus, a prisoner

executed with Defendants’ protocol faces a substantial likelihood that five grams

of effective pentobarbital will not reach his body.

      21.    Defendants’ pattern of deviation, whether intentional or reckless,

introduces a significant and substantial risk into each and every execution carried

out under Defendants’ current protocol.

      22.    Upon information and belief, Defendants’ execution protocol,

including the policy as written and as administered, suffers from critical

deficiencies. These deficiencies, both individually and cumulatively, explain

Defendants’ documented history of inconsistent and flawed administration and

establish that it is sure or very likely that Mr. Martin will not receive the full,

continuous injection of five grams of effective pentobarbital, resulting in a known

risk of severe pain and suffering.




                                           13
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 14 of 30



      23.    First, Defendants will attempt to execute Mr. Martin using a

substance that purports to be Pentobarbital, but that has been mixed in secret, from

unknown ingredients, by an undisclosed compounding pharmacy. Defendants’

lethal injection drugs are not subject to the FDA’s drug-approval process or

manufacturing standards. These drugs, therefore, have not met the FDA’s

requirements for quality, potency, purity and stability. This lack of oversight

introduces a range of serious risks, including the risks of adulteration,

contamination, and sub-potency. The compounding pharmacy producing

Defendants’ drugs is unable to test chemicals to confirm their identity, potency,

and purity, or to detect contamination. Defendants’ pharmacist, therefore, will be

unable to discover if the drug is ineffective or the ingredients used are adulterated

or counterfeit and may miss contaminants that would cause pain immediately upon

intravenous administration.

      24.    These risks are not abstract. On March 2, 2015, Defendants botched

the execution of Kelly Gissendaner. At 10:19 p.m., long after the time scheduled

for Ms. Gissendaner’s execution, Defendants notified her lawyers that their lethal

injection drugs were “cloudy.” Declaration of Lindsay Bennett (Ex. 6) at ¶ 2.

After some indecision, Defendants postponed the execution, as both the physician

attending the execution and a pharmacist found the drugs not “appropriate for

medical use.” Id. Defendants’ counsel insisted that there were no problems with

                                          14
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 15 of 30



their supplier; “this batch [of drugs] just did not come out like it was supposed to.”

Id. at ¶ 7 (emphasis added). Defendants later released “a video of one syringe of

the pentobarbital sodium solution that was prepared for use at the scheduled

execution of Inmate Gissendaner,” which showed a solution that had congealed

into large clumps that, as the syringe is rotated, sink and crash into the plunger.

Affidavit of Robert Jones (Ex. 7) at ¶ 2; see also Video of Precipitated Lethal

Injection Drug (Ex. 8).

      25.    On May 4, 2018, after receiving an injection of compounded

pentobarbital, Robert Butts announced that the drugs “burn[ed].” 13 This is entirely

consistent with the obvious and significant risk that compounded drugs, untested

for purity or contaminants, will cause severe pain upon or shortly after injection.

      26.    Second, Defendants rely on personnel with little or no training

administering intravenous drugs. Intravenous access is obtained by using a needle

to introduce a catheter into either a peripheral vein, typically in the arm or hand, or

a central vein, typically in the neck, chest, or groin. “Although finding a vein can

be difficult for medically trained people, the procedure becomes even more

problematic for the untrained executioner.” Deborah W. Denno, Getting to Death:


      13
         Rhonda Cook, Robert Butts executed for 1996 murder. Final words: ‘It
burns, man’, ATLANTA JOURNAL-CONSTITUTION (May 4, 2018) (available at
https://www.ajc.com/news/crime--law/georgia-supreme-court-rejects-stay-
execution-for-robert-earl-butts/dip94hP3OKhskZ32Dw6Q5M/ (last visited Oct. 1,
2018).
                                        15
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 16 of 30



Are Executions Constitutional?, 82 Iowa L. Rev. 319, 381 (1997). Inevitably,

serious errors arise when uninformed and untrained personnel are relied upon to

administer the execution procedure. Furthermore, Defendants offer no training for

how personnel should respond to contingencies that may arise during the

execution.

      27.    Defendants’ reliance on untrained personnel is exacerbated by their

lack of experience. Upon information and belief, many of the personnel previously

employed by Defendants to carry out executions no longer participate in judicial

lethal injections, including the doctors and IV nurse.

      28.    Third, Defendants’ current protocol establishes that the administration

of the compounded pentobarbital will not occur in the same room as Mr. Martin.

Administration of the lethal injection drugs from a separate room prevents the most

meaningful monitoring of Mr. Martin and the catheter site. This further increases

the risk that untrained and inexperienced execution personnel will fail to detect any

issues involving the drug administration and its continuous flow.

      29.    Fourth, by requiring that the drugs be administered remotely, the

compounded pentobarbital must travel through many feet of IV tubing before it

will arrive at Mr. Martin. Upon information and belief, this will necessitate the use

of multiple 72-inch extension sets of IV tubing. This unnecessarily increases the

risk of leakage and / or pinching of the tubing, thereby creating a greater risk that

                                          16
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 17 of 30



the prisoner will not receive the full dose of pentobarbital. Moreover, the longer

the IV tubing, the longer the injected drugs will be in contact with the walls of the

tubing. This allows resistance to play a larger role in the overall flow of the drugs

and introduces significantly more variation and risk into the process.

      30.    The only effective means of detecting problems with the IV is to

gauge the amount of resistance in the tubing, an assessment that is made more

difficult with longer IV tubing. Additionally, lay executioners do not possess the

training necessary to gauge this resistance. This also substantially increases the

likelihood of undetected IV problems.

      31.    These deficiencies, individually and cumulatively, explain

Defendants’ longstanding pattern of maladministration and error. 14 The fact that

Defendants’ protocol does not ensure the consistent and proper administration of 5

grams of potent pentobarbital during lethal injections presents a significant

likelihood that Mr. Martin will be conscious and aware as his body begins to shut

down. This will result in a prolonged and painful death process, a “lingering

death,” held to be unconstitutional more than one-hundred years ago.



      14
          Because of the secrecy surrounding Defendants’ execution practices,
Plaintiff will only be able to identify their failures in implementing the protocol—
whether with the compounded drugs, the equipment and / or their personnel—
following discovery in this case. “[A]dditional information regarding the actual
administration of the Protocol … would shed light on the failure or failures that are
leading to the significant variations in time to death.” Waisel Decl. at ¶ 7.
                                           17
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 18 of 30



      32.    This substantial risk of pain is borne out by a review of the autopsies

of fifteen (15) of the prisoners executed under Defendants’ current protocol, which

“are striking for the uniformity of findings within the lungs.” Edgar Decl. at ¶ 4.

The lungs of each executed prisoner “were congested and heavy, which would be

an unexpected finding in a person who died quickly.” Id. These findings would

typically be encountered “in a patient who had died from a slow bacterial infection

or gradual cardiac failure, or otherwise suffered from labored respiration for an

extended period of time.” Id. “The presence of this finding in all of the autopsies

suggests that the pentobarbital significantly depressed the prisoners’ respiratory

systems during the course of their execution.” Id. “This degree of respiratory

distress would be extremely painful for any prisoner who remained sensate.” Id.

      33.    In seven (7) of these cases, “the medical examiner noted the presence

of frothy fluid in the trachea and upper airways.” Id. at ¶ 5. 15 This indicates that

these “prisoners suffered from fulminant pulmonary edema, which refers to the

extreme and rapid accumulation of excess fluid in the air sacs of the lungs.” Id.

Pulmonary edema of such an extreme nature “would be characteristic of a death

resulting from a Sarin gas attack.” Id. Its onset would be “extremely painful and,



      15
        These seven executed prisoners are: Andrew Allen Cook; Andrew Howard
Brannan; Kelly Renee Gissendaner; Brian Keith Terrell; Kenneth Earl Fults;
Daniel Anthony Lucas; and Robert Earl Butts.

                                          18
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 19 of 30



if the person were conscious, terrifying and intolerable.” Id. Further, three

additional prisoners suffered “grossly recognizable pulmonary edema,” which is “a

less-acute form of edema that is not marked by the presence of froth in the upper

airways . . . [but] would be similarly painful and torturous.” Id. at ¶ 6.16

      34.    Defendants’ failure to ensure the continuous and effective infusion of

pentobarbital results not only in protracted executions for a specific subset of

prisoners, but also increases the likelihood that a given prisoner will experience

this harrowing ordeal. Significantly, the autopsies of five of the six prisoners who

experienced the most protracted executions under Defendants’ current protocol

record that they also suffered from severe pulmonary edema: Johnson (27

minutes); Terrell (25 minutes); Fults (19 minutes); Lucas (17 minutes); and Butts

(15 minutes).17 For those inmates who, according to Defendants’ own records,

could not possibly have received the required continuous infusion of effective

pentobarbital—over 25% of those executed under the current protocol—this

prolonged experience of death would be intolerable. Defendants’ failure to ensure



      16
         These executed prisoners are: Marcus Ray Johnson, Travis Clinton
Hittson and Warren Lee Hill.
      17
         Further, the autopsies reviewed were “inadequate for detecting edema in
that no microscopic examination was conducted, which could have detected
significant degrees of pulmonary edema not apparent to the naked eye. It is
possible, therefore, that other inmates also had some degree of pulmonary edema
not captured in these records.” Edgar Decl. at ¶ 7.
                                          19
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 20 of 30



the complete and consistent delivery of the pentobarbital will cause Mr. Martin to

feel the torturous effects of fulminant pulmonary edema, while still masking the

most obvious signs of consciousness. See Waisel Decl. at ¶ 8. In sum, there is a

substantial risk that Mr. Martin will experience harrowing pain as his lungs fill

with fluid and his organs and tissues die.

      35.    Defendants’ history and pattern of maladministration presents an

objectively intolerable risk that Mr. Martin will suffer an excruciating and

torturous death. This likelihood of serious suffering is especially intolerable where

there exists alternative methods of execution, both feasible and readily

implemented, which will substantially reduce, or even eliminate, those risks.

   B. The State’s History of Maladministration is Particularly Egregious
      Given the Existence of Readily Implemented, Substantially Safer
      Alternative Procedures and Methods of Execution. 18

      36.    The existence of easily implemented alternative procedures that

would significantly reduce Mr. Martin’s substantial risk of pain renders

Defendants’ current protocol constitutionally impermissible.


      18
         In order to maintain his Eighth Amendment challenge to Georgia’s
method of execution, Mr. Martin is required to “identify a known and available
alternative method of execution that entails a lesser risk of pain.” Glossip, 135 S.
Ct. at 2731. Although Mr. Martin has identified such alternative methods, he
nevertheless objects to this perverse burden to challenging an unconstitutional
method of execution. Additionally, Mr. Martin does not waive any potential
claims that his rights could be violated by maladministration of these alternatives.
Moreover, the requirement to identify an alternative method of execution does not
apply to Mr. Martin’s Fourteenth Amendment claim.
                                          20
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 21 of 30



      Alternative #1 – Additional Safeguards

      37.    The alternatives to the Defendants’ current defective protocol are

straightforward and easily available. Defendants can and should adopt the

following safeguards to eliminate the substantial risks detailed supra.

      38.    Defendants can and should require that persons with current and

appropriate pharmacy and medical training and experience perform all the critical

functions of the execution process. This includes: the production, inspection, and

testing of their lethal injection drugs; the mechanics of assembling the apparatus

for and injecting the drugs; the setting and monitoring of intravenous catheters; the

monitoring of anesthetic depth. The protocol should require that the medical

personnel who administer the lethal injection be anesthesiologists and Certified

Registered Nurse Anesthetists (“CRNA”). Similarly, the executioners pushing the

drugs should have adequate training in intravenous administration.

      39.    Defendants can easily implement sufficient safeguards to ensure that

the IV will be properly inserted and monitored. There is simply no medical or

scientific reason not to situate the injection apparatus, all injection personnel, and

other necessary equipment in the same room as the condemned prisoner. The

bedside administration of a five (5) gram bolus dose of pentobarbital will reduce,

or eliminate altogether, many of the most substantial deficiencies in Defendants’

protocol. First, by eliminating the need for extension sets of IV tubing, Defendants

                                          21
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 22 of 30



can significantly reduce the risks of leakage or pinching of the tubing. Second, the

bedside administration of the lethal injection drugs will ensure adequate

surveillance and monitoring of the IV, the catheter site, and the condemned

prisoner. It will likewise make gauging the amount of resistance in the tubing

significantly easier. Third, by eliminating the need for lengthy IV tubing, bedside

administration will eliminate altogether the variation and risk introduced by the

increased contact, and subsequent resistance, between the drugs and the walls of

the tubing.

      40.     Defendants can and should execute Mr. Martin by a lethal injection of

FDA-approved, manufactured pentobarbital (Nembutal). At least one other state,

Missouri, has obtained FDA-approved pentobarbital in the recent past.19 The use

of FDA-approved pentobarbital, and the accompanying guarantee of potent, non-

contaminated drugs, would eliminate some of the most significant risks presented

by Defendants’ protocol and its administration. Moreover, Georgia has one of the

most protective secrecy laws in the country, O.C.G.A. § 42-5-36(d), which would

shield any drug supplier from public view. Defendants could, therefore, at




      19
         Chris McDaniel, Missouri Execution Drug Purchases Revealed,
BUZZFEED NEWS (January 8, 2017) (available at
https://www.buzzfeednews.com/article/chrismcdaniel/missouri-execution-drug-
purchases-revealed#.qtdQQ75pX) (last visited Oct. 2, 2018).
                                      22
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 23 of 30



minimal cost, significantly reduce Mr. Martin’s risk of pain by acquiring

substantially-safer, FDA-approved, pentobarbital.

      Alternative #2 – Firing Squad

      41.    Execution by use of a firing squad is plainly a “known and available”

alternative method under Baze and Glossip. The Supreme Court has held that the

firing squad is a constitutionally permissible form of execution. See Wilkerson v.

Utah, 99 U.S. 130, 134-35 (1879) (upholding sentence of death by firing squad);

see also Arthur v. Dunn, 137 S. Ct. 725 (2017) (Sotomayor, J., dissenting from

denial of certiorari) (recognizing that condemned inmates may “find more dignity

in an instantaneous death [by firing squad]”). Since 1976, Utah has carried out

three executions by firing squad – most recently on July 18, 2010. 20

      42.    Protocols for execution by firing squad are known and available.

Utah’s technical manual, specifying the state’s execution protocol in great detail, is

publicly accessible. See Technical Manual of Utah Department of Corrections (Ex.

9). For example, in Utah’s most recent execution by firing squad, the inmate was

seated in a chair set up between stacked sandbags to prevent the bullets from

ricocheting. A target was pinned over the inmate’s heart. Five shooters set up at a

distance of 21 feet from the inmate, armed with .30-caliber Winchester rifles. One


      20
        Kirk Johnson, Double Murderer Executed by Firing Squad in Utah, N.Y.
TIMES, June 19, 2010, at A12.

                                         23
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 24 of 30



rifle was loaded with blanks so that no one knew which officer killed the inmate.

The inmate was pronounced dead two minutes after he was shot. Id. at ¶ 12; see

also Utah Brings Back the Firing Squad, So How Does It Work?, ASSOCIATED

PRESS, Mar. 24, 2015.

      43.    Upon information and belief, Georgia could easily identify qualified

personnel to carry out an execution by firing squad. Furthermore, Georgia already

has a sufficient stockpile of both the weapons and ammunition necessary to carry

out an execution.

      44.    Moreover, execution by firing squad is both swift and virtually

painless. If performed properly, the use of a firing squad will eliminate the

substantial risk of severe pain that Defendants’ current execution protocol, and its

likely maladministration, presents to Mr. Martin. Evidence and recent experience

strongly suggest that “the firing squad is significantly more reliable” than lethal

injection. Glossip, 135 S. Ct. at 2796 (Sotomayor, J., dissenting). Historically, the

firing squad has resulted in significantly fewer “botched”21 executions. A recent

study, which analyzed the contemporaneous news reports of all executions in the



      21
         “Botched executions are those involving unanticipated problems or delays
that caused, at least arguably, unnecessary agony for the prisoner or that reflect
gross incompetence of the executioner.” Austin Sarat, Gruesome Spectacles:
Botched Executions and America’s Death Penalty, p. 5 (2014) (quotations
omitted).

                                          24
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 25 of 30



United States from 1900 to 2010 found that 7.12% of the 1,054 executions by

lethal injection were “botched” and none of the 34 executions by firing squad had

been botched.22 Accordingly, an execution by firing squad is a known and

available alternative method of execution that presents a substantially lower risk of

pain and suffering than Defendants’ current flawed and inconsistently administered

protocol.


II.   Defendants’ Failure to Consistently Administer Their Own Written
      Protocol Violates Mr. Martin’s Fourteenth Amendment Right to Equal
      Protection.

      45.      Mr. Martin incorporates by reference each and every statement and

allegation set forth throughout this Complaint as if fully rewritten.

      46.      A claim for relief under the Equal Protection Clause requires a

plaintiff to demonstrate that the government treated the plaintiff disparately as

compared to similarly situated persons and that such disparate treatment either

burdens a fundamental right, targets a suspect class, or has no rational basis. See

Arthur v. Thomas, 674 F.3d 1257, 1262 (11th Cir. 2012).

      47.      Mr. Martin has a fundamental right under the Eighth and Fourteenth

Amendments to the United States Constitution to be free from cruel and unusual

punishment. This right is burdened when a State’s execution team makes


      22
           Id. at App. A, p. 177.

                                          25
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 26 of 30



“[s]ignificant deviations from a protocol that protects inmates from cruel and

unusual punishment.” Id. at 1263.

      48.    Defendants have consistently and materially deviated from their

written execution protocol, impermissibly burdening Mr. Martin’s Eighth and

Fourteenth Amendment rights.

      49.    Defendants’ own records reveal a systematic pattern of deviation,

either intentionally and/or recklessly, from their written protocol such that the

protocol is applied arbitrarily to any given prisoner. According to Defendants’

execution logs, the time of death for prisoners under the current lethal injection

protocol ranges from eight (8) to twenty-seven (27) minutes. It is “physiologically

and pharmacologically impossible for [5 grams] of pentobarbital to effectuate the

extent of variation in time to death seen here, unless the full [dose] is not being

delivered completely and consistently in a reliable, reproducible manner.” Waisel

Decl. at ¶ 6. This variation “can only be explained” by Defendants’ “failure to

reliably deliver the full five grams of fully potent pentobarbital to the inmate’s

intravenous circulation.” Id. Moreover, this variation “indicat[es] that the process

of [the protracted] executions must have been dissimilar to the other executions.”

Id. at ¶ 5 (emphasis added).




                                          26
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 27 of 30



      50.    Defendants’ inconsistent and arbitrary application of their protocol,

introducing a substantial risk of severe pain and suffering to the process, burdens

Mr. Martin’s rights under the Eighth and Fourteenth Amendments.

      51.    Alternatively, and additionally, Defendants will treat Mr. Martin

differently than other similarly situated persons (i.e. other death-sentenced

prisoners), without any legitimate governmental or penological interest.

Defendants’ arbitrary and inconsistent implementation of—and deviation from—

their written protocol will result in Mr. Martin being treated differently than other

death-sentenced prisoners. Mr. Martin will be singled out as a “class of one” who

will not be afforded the equal protection of Defendants’ protocol as written.

      52.    Defendants’ documented pattern and practice of deviations are

impermissible because they lack any rational basis. There is simply no rational

reason why Defendants would consistently disregard, ignore, or otherwise not

follow, their own written protocol during an execution.

      53.    Defendants have likewise failed to take steps to prevent further

material deviations from their written protocol in future executions. Upon

information and belief, Defendants have failed to adequately train members of the

execution team about how to implement their protocol. Defendants’ have likewise

failed to introduce additional, meaningful safeguards that would prevent

Defendants’ flawed and arbitrary administration. Defendants’ failure to take these

                                          27
        Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 28 of 30



steps and others adds additional risk that Defendants will deviate from their

protocol in Mr. Martin’s execution.

      54.    Defendants’ policy and pattern of deviations from their written

protocol burdens Mr. Martin’s right to be free from cruel and unusual punishment

and, moreover, constitutes disparate treatment that is not rationally related in any

way to a legitimate state interest.

                                      CONCLUSION

      Mr. Martin respectfully submits that the argument, authority, and

declarations that he has proffered in and alongside this Complaint demonstrate that

he can meet his burden of establishing: 1) that executing him under Defendants’

current lethal injection protocol poses “a substantial risk of significant harm”; and

2) that this risk would be ameliorated by executing him with appropriate

safeguards, or, alternatively, with the firing squad, which are “known and

available” alternative methods of execution. Glossip, 135 S. Ct. at 2737.

                              PRAYER FOR RELIEF

      For the foregoing reasons, Plaintiff De’Kelvin Rafael Martin respectfully

requests that this Court:

      A.     Enter a declaratory judgment that Defendants’ current lethal injection

protocol, as written and as administered, violates Mr. Martin’s rights under the

Eighth and Fourteenth Amendments to the United States Constitution.


                                          28
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 29 of 30



      B.     Grant injunctive relief to enjoin the Defendants from proceeding with

the execution of Mr. Martin under the current lethal injection protocol, and as

currently administered, which will cause Mr. Martin excruciating pain and

suffering, in violation of the Eighth Amendment.

      C.     Grant any further relief as it deems just and proper.

      This, the 3rd day of October, 2018.

                                       Respectfully submitted,

                                       /s/ Gerald W. King, Jr.
                                       Gerald W. King, Jr. (Ga. Bar No. 140981)
                                       Nathan Potek (Ga. Bar No. 747921)
                                       FEDERAL DEFENDER PROGRAM, INC.
                                       101 Marietta Street, Suite 1500
                                       Atlanta, Georgia 30303
                                       404-688-7530
                                       (fax) 404-688-0768
                                       Gerald_King@fd.org
                                       Nathan_Potek@fd.org

                                       COUNSEL FOR MR. MARTIN




                                         29
       Case 1:18-cv-04617-MLB Document 8 Filed 10/15/18 Page 30 of 30



                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing pleading was served upon

counsel for Defendants via electronic mail on this, the 3rd day of October, 2018:

            Sabrina Graham
            Beth Burton
            Senior Assistant Attorneys General
            Office of the Attorney General
            40 Capital Square, SW
            Atlanta, Georgia 30334


                                             /s/ Gerald W. King, Jr.
                                             Gerald W. King, Jr.
